Citation Nr: 1025850	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-20 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a skin rash as due to an 
undiagnosed illness.

4. Entitlement to service connection for headaches as due to an 
undiagnosed illness.

5. Entitlement to service connection for memory loss as due to an 
undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION


The Veteran had active service from May 1989 to September 1989 
and December 1990 to June 1991.  He served in the Southwest Asia 
(SWA) Theater of Operations from December 4, 1990 to June 5, 
1991.

This matter arises before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The 
case was Remanded in October 2009 for additional development and 
readjudication.  

The Veteran failed to appear at a Travel Board hearing scheduled 
for him at the RO in May 2010, thereby effecting a withdrawal of 
the request for a hearing.  38 C.F.R. 20.702(d).  


FINDINGS OF FACT

1.  The Veteran served on active duty in Southwest Asia during 
the Persian Gulf War.

2.  The Veteran declined or failed to report for a scheduled VA 
examination in June 2008, without advancing good cause.  

3.  Hearing loss for VA disability purposes is not shown.

4.  Tinnitus is not shown by the evidence of record.

5.  The evidence is in relative equipoise as to whether the 
Veteran's skin disorder, diagnosed as hypopigmented dermatitis 
(pityriasis), is reasonably shown to have had its origins during 
military service.

6.  The Veteran's complaints of headaches have been attributed to 
muscle contraction tension headaches, which is a known clinical 
condition that has not otherwise been causally or etiologically 
related to military service, including his Gulf War service.

7.  There is no medical evidence that the Veteran currently has a 
chronic disability manifested by memory loss, to include as a 
symptom of an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The Veteran does not experience hearing loss as defined by VA 
regulation; the requirements for service connection are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.655, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.655 (2009).

3.  Giving the benefit of the doubt to the Veteran hypopigmented 
dermatitis (pityriasis) was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009). 

4.  Muscle contraction tension headaches were not incurred in or 
aggravated by the Veteran's military service, nor are they due to 
an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).

5.  Chronic disability manifested by memory loss was not incurred 
in or aggravated by the Veteran's active military service, nor is 
it due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where 
there is a chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011.  38 C.F.R. 
§3.317(a)(1).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a six-
month period will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability resulting 
from an undiagnosed illness referred to in this section shall be 
rated using evaluation criteria from the VA Schedule for Rating 
Disabilities for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are similar.  
A disability referred to in this section shall be considered 
service-connected for the purposes of all laws of the United 
States.  38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving the skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
or menstrual disorders.  38 C.F.R. § 3.317(b).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  See 38 U.S.C.A. §§ 1117, 1118.  These 
changes became effective on March 1, 2002.  Essentially, these 
changes revised the term "chronic disability" to "qualifying 
chronic disability," and included an expanded definition of 
"qualifying chronic disability" to include (a) an undiagnosed 
illness, (b) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of signs 
or symptoms, or (c) any diagnosed illness that the Secretary 
determines, in regulations, warrants a presumption of service 
connection.  38 U.S.C.A. § 1117(a)(2)(B).

In cases where a veteran applies for service connection under 38 
C.F.R. § 3.317 but is found to have a disability attributable to 
a known diagnosis, further consideration under the direct service 
connection provisions of 38 U.S.C.A. §§ 1110, 1131 is warranted.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The benefit-of-the-doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


1.  hearing loss and tinnitus

The Veteran maintains that his hearing loss and tinnitus are 
directly related to excessive noise exposure during service.  
Because both claims involve similar issues and evidence, and as 
similar legal principles apply, the Board will address them in a 
common discussion.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has 
indicated that the threshold for normal hearing is between 0 and 
20 decibels, and that higher thresholds show some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Even if disabling hearing loss is not demonstrated at separation, 
a Veteran may, nevertheless, establish service connection for a 
current hearing disability by submitting evidence that a current 
disability is causally related to service.  Hensley, 5 Vet. 
App. at 160.  

Turning to, the evidence of record, the Veteran's DD Form 214 
indicates that he served as an electrical equipment repair 
specialist and thus his account of his exposure is credible and 
consistent with the circumstances of his service.  However 
neither hearing loss, according to the threshold standards of 
38 C.F.R. § 3.385, or tinnitus were present at any time during 
service, at the time of discharge, or within a year thereafter.  

The Veteran's service treatment records (STRs) include an in-
service hearing conservation data sheet and reports of 
audiometric examinations of the Veteran's hearing acuity.  A 
reference audiogram dated in February 1989 revealed puretone 
thresholds in the right ear of 5, 5, 25, 0, 5 and 5 decibels at 
500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hz respectively, and 
for the left ear at the same frequencies were 25, 20, 25, 15, 15 
and 20 decibels.  He was not issued hearing protection.  At 
separation from his first period of service in August 1989, 
audiogram puretone thresholds in the right ear of 5, 0, 20, -5, 
0, and 0 decibels at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hz 
and for the left ear at the same frequencies were 5, 5, 10, 0, 0, 
and 5 decibels.  The Veteran did not complain of hearing loss, 
tinnitus, or other ear pathology and did not otherwise provide 
information regarding noise exposure.  These hearing thresholds 
do not meet the criteria for disability under VA regulations.  

A September 1990 mobilization exam showed hearing acuity measured 
by whispered voice was 15/15, indicative of normal hearing.  An 
audiogram was not conducted at that time.  However, a February 
1992 audiogram, revealed puretone thresholds in the right ear of 
5, 0, 20, 0, 0, and 0 decibels at 500, 1,000, 2,000, 3,000, 4,000 
and 6,000 Hz and for the left ear at the same frequencies were 5, 
5, 10, 0, 0, and 10 decibels.  There were no complaints of 
hearing loss, tinnitus, or other ear pathology and the Veteran 
did not otherwise provide information regarding noise exposure.  
These hearing thresholds also do not meet the criteria for 
disability under VA regulations.  

In this case, the RO considered the medical evidence of record 
and determined that it would be beneficial for the Veteran to be 
examined to obtain a current and complete picture of his claimed 
disabilities.  In June 2008, he was referred for VA examination 
for the specific purpose of obtaining an opinion as to whether or 
not any current hearing loss or tinnitus could be related to 
service.  However, he failed to report for the scheduled 
examination, and has not stated a reason why he failed to appear, 
or requested that it be re-scheduled.  

Applicable regulations provide that, individuals for whom an 
examination has been scheduled are required to report for the 
examination.  See 38 C.F.R. § 3.326(a).

When entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause fails to report 
for such examination, or reexamination action in accordance with 
this section shall be taken.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  38 C.F.R. § 3.655.  

In that regard, the post-service evidence does not currently show 
hearing loss as defined by VA regulations.  The measurements of 
the Veteran's hearing acuity do not satisfy any of the three 
alternate bases for establishing hearing loss disability under 38 
C.F.R. § 3.385.  The findings do not show a puretone threshold in 
any critical frequency was 40 decibels or greater, that three or 
more frequencies were 26 decibels or greater, or that the speech 
recognition score was less than 94 percent.  Therefore the 
Veteran does not have hearing loss for which service connection 
could be awarded for VA purposes, notwithstanding that he may 
have had noticeable loss of hearing acuity.  In addition, the 
medical record is entirely negative for evidence of tinnitus and 
the Veteran's complaints alone cannot satisfy the criteria for a 
current disability.  See Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (service connection may not be granted for symptoms 
unaccompanied by a diagnosed disability).  The Veteran's failure 
to cooperate with the requested audio examination served only to 
deprive the Board of critical, clarifying medical evidence that 
might have helped establish his claims.

2.  skin disorder

The Veteran's STRs are completely negative for complaints, 
findings or treatment for a skin disorder.  

Post-service VA outpatient medical records dated from 2004 to 
2005, show the Veteran was concerned about hypopigmented spots 
over his body, which he indicated began 13 years prior.  He 
stated that he served in Saudi Arabia and noticed them about a 
year after coming out of service.  

Here, the record contains evidence favorable to the Veteran's 
claim in the form of a February 2006 VA skin examination.  He 
gave a history of serving in Saudi Arabia for 6 months and that 
hypopigmented patches of the skin began after discharge.  He 
stated that it started as a small spot on the leg and spread to 
the buttocks, back, and arms.  Examination revealed diffuse 
hypopigmented nonscaly patches on the legs, arms, and lower back.  
There was one lichenified erythematous patch of the mid lower 
back.  The diagnosis was hypopigmented dermatitis (pityriasis).  
The examiner concluded that it was more likely than not related 
to military service.

In determining whether service connection is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, there 
is inconsistent evidence as to whether the Veteran's current skin 
disorder had its onset during his period of Gulf War service in 
1990.  As noted previously STRs are completely negative for 
evidence of a skin disorder.  However since the 2008 VA skin 
examination reports contains a current diagnosis of hypopigmented 
dermatitis/pityriasis, and the VA examiner provided a competent 
medical opinion linking it to military service, there is a 
plausible basis for granting service connection.  Moreover, there 
is no evidence of record, which suggests the Veteran's current 
skin disorder was otherwise incurred.

Consequently, the benefit of the doubt is resolved in his favor 
and service connection for hypopigmented dermatitis/pityriasis is 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


3.  headaches and memory loss

The Veteran is also seeking entitlement to service connection for 
headaches and memory loss.  He contends that these conditions are 
the result of an undiagnosed illness due to his service in the 
Gulf War.  Because both claims involve similar issues and 
evidence, and as similar legal principles apply, the Board will 
address them in a common discussion.  

STRs show the Veteran was treated in February 1989, for 
complaints of headaches, dizziness, sore throat, and abdominal 
cramps which were attributed to a viral syndrome.  There were no 
pertinent complaints involving memory loss.  There are no records 
of additional follow-up evaluation or clinical findings to 
suggest that this episode constituted a chronic headache disorder 
or that provide a basis for such a diagnosis.  There were no 
pertinent complaints or findings recorded on the medical 
examination conducted at separation from the Veteran's first 
period of service in August 1989.  Likewise in September 1990 
clinical evaluation of the Veteran's neurological system was 
normal, and he was found qualified for mobilization.  Given the 
opportunity to identify any history or symptoms associated with 
headaches or memory loss, the Veteran reported no pertinent 
complaints at a quadrennial examination in January 1994, four 
years later.  

The Board notes that there is no objective medical evidence on 
the record of this claim that the Veteran is currently being 
treated for headaches or memory loss.  

During VA neurological examination in February 2006, the Veteran 
complained of headaches over the past year that were non-
progressive in nature and severity. He stated that while 
stationed in Saudi Arabia for a 6-8 week period he was exposed to 
thick fumes on a daily basis from burning oil wells and burning 
human excrement.  He had not received medical workup or treatment 
for this problem and does not take medication.  Rather he waits 
for them to subside spontaneously and generally requires that he 
go to bed at night before the headaches abate.  The clinical 
impression was muscle contraction tension headaches of one year 
duration with no correlation or connection to the Veteran's Gulf 
War exposure.  

The Veteran also complained of memory loss for the past 4-5 years 
with a gradual onset, but no signs of progression.  Although his 
very short-term memory was intact, memory of events occurring 
several weeks ago was impaired.  The Veteran explained that if he 
lacked a reason to re-visit these memories, and reinforce them, 
they tended to slip his mind.  These memories were of minor 
events, such as conversations with friends, however more 
significant events continued to be retained.  The Veteran's very 
long term memory was within normal limits.  There were no other 
cognitive complaints.  The examiner concluded that the Veteran's 
memory loss appeared to fall within the range of normal deficits 
that one might experience.  There was no objective indicator of 
illness.  This examination report provides an opinion, consistent 
with the Veteran's medical history and uncontroverted by any 
other medical evidence of record.  

With respect to the Veteran's allegation that he suffers from 
headaches due to an undiagnosed illness, which had its onset 
during the Gulf War, the Board finds that there are objective 
indications that he has a history of muscle contraction tension 
headaches, a known clinical diagnosis, and therefore his claim 
that this disorder is due to an undiagnosed illness incurred 
during Persian Gulf service, pursuant to 38 C.F.R. § 3.317, is 
precluded.  See also VAOPGCPREC 8-98.  This issue will therefore 
be considered on a direct service connection basis.

In this case, the absence of headaches in the STRs or of 
persistent symptoms at separation, along with the first evidence 
of them 15 years later, constitutes negative evidence tending to 
disprove the assertion that the Veteran was disabled from any 
injury during service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered as a factor, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service); Shaw v. Principi, 3 Vet. App. 
365 (1992) (a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  Here, the 
single competent medical opinion-the 2008 VA examination 
report-conclusively found that there was no medical basis for 
finding the Veteran had headaches, which could be linked to 
service.  He has presented no competent medical evidence to the 
contrary.  

As the Veteran's current headaches have not been medically 
associated with military service, there is no foundation upon 
which to allow the claim.

Likewise the Veteran's allegation that he suffers from chronic 
memory loss due to an undiagnosed illness, is not supported by 
the record.  While the Board does not dispute his complaints and 
medical history, there is no objective clinical confirmation that 
he currently suffers from an actual disability.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (service connection may 
not be granted for symptoms unaccompanied by a diagnosed 
disability).  There is no post-service evidence that he is 
currently being treated for memory loss, and the VA examiner 
found no objective clinical evidence of it.  Simply put, in the 
absence of proof of present disability there can be no valid 
claim. 

Consequently, there is also no objective indicator of a chronic 
disorder manifested by memory loss as required by 38 C.F.R. § 
3.317(a)(3).  The Board notes that a central requirement for 
service connection is that objective evidence perceptible to an 
examining physician be present.  In this regard, although the 
Veteran has articulated subjective complaints of memory loss as 
evidence of objective indications of chronic disability, the 
Board cannot ignore the VA examiner who specifically concluded 
there was no objective indicator of illness.  Therefore, the 
Veteran is not entitled to service connection under the 
presumption provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.  See Sabonis v. Brown, 6 Vet. App. 426, 460 (1994) (where 
the law and not the evidence is dispositive of the claim, the 
claim should be denied because of lack of entitlement under the 
law).

Conclusion

Indeed, there is nothing in the claims file, which would tend to 
establish that the Veteran's claimed disabilities are related to 
service other than his contentions.  The Board accepts the 
Veteran's statements and notes that he is competent to attest to 
factual matters of which he had first-hand knowledge, e.g., the 
onset of headaches, acoustic trauma, memory loss.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Here, though, his contentions regarding a relationship between 
his claimed disorder and military service are not statements 
merely about symptomatology, an observable medical condition, or 
a contemporaneous medical diagnosis, but rather clearly fall 
within the realm of requiring medical expertise, which he simply 
does not have.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature).  As a 
layperson, lacking in medical training and expertise, the Veteran 
cannot provide a competent opinion on a matter as complex as to 
the etiology of his claimed disabilities and their etiological 
relationship to service.  The competent medical opinions in the 
record conclusively found that there was no medical basis for 
holding that the Veteran's hearing loss, tinnitus, headaches or 
memory loss are etiologically or causally associated with 
service.  Therefore, his opinion, to the extent it is to be 
accorded some probative value, is far outweighed by the findings 
provided by VA examiners who discussed his symptoms, complaints, 
and manifestations.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006). 

For the reasons stated above, the preponderance of the evidence 
is against the claims for hearing loss, tinnitus, headaches and 
memory loss, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated in October 2005, March 2006, and July 2008, the 
RO informed the Veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of this 
duty upon his claims.  The letters also informed him of how 
disability ratings and effective dates are assigned.  See Dingess 
v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  Relevant in-service 
and post-service treatment reports are of record and the RO 
obtained VA neurological examination in February 2006.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not 
brought forth any medical evidence that would refute the VA 
opinion and no additional post-service medical records that 
discuss the etiology of his headaches and memory loss have been 
obtained and associated with the claims folder.  Accordingly, the 
Board finds that there is no basis to find that the VA 
examinations were inadequate, or that a remand for a new 
examination is required.  

The RO also arranged for the Veteran to undergo VA audio 
examination in June 2008, however he did not report and has not 
otherwise indicated a willingness to appear for examination.  
While VA has a duty to assist the Veteran in the development of 
his claims, he has a duty to cooperate with VA.  See Wood v. 
Derwinksi, 1 Vet. App. 190 (1991).  Given the RO actions and the 
Veteran's choice not to submit to a VA examination, the Board 
finds that VA has no remaining duty under the VCAA with regard to 
a medical examination and opinion in conjunction with the hearing 
loss and tinnitus claims.  As such, the Board finds that VA has 
made reasonable efforts to afford the Veteran a VA examination in 
conjunction with his appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his claims under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Veterans Court has held that such remands are to be avoided.  
Sabonis, supra.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  

Service connection for hypopigmented dermatitis (pityriasis) is 
granted.

Service connection for headaches as due to an undiagnosed illness 
is denied.

Service connection for memory loss as due to an undiagnosed 
illness is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


